Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in this office action.

Applicant’s arguments, filed May 21, 2021, have been fully considered but they are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Riley et al. (U.S. Patent No. 10,628,058).

Regarding claims 1, 9, and 16, Riley et al. teaches a system for interactive tracking and mapping flow of resources, the system comprising: at least one transitory storage device (fig. 2, ref. num 250); and at least one processing device coupled to the at least one non-transitory  in response to receiving the data from the at least one external computing system, identify a type of the data (fig. 7B, ref. num 724 and col. 12, lines 21-41); categorize the data received from the at least one external computing system into one or more exposure levels based on the type of the data (fig. 7B, ref. num 728 and col. 12, lines 42-67); transfer the data to a first internal computing system (fig. 7A, ref. num 702 and col. 10, lines 45-52); identify initiation of transfer of the data from the first internal computing system to at least one other internal computing system (fig. 7A, ref. num 712 and col. 11, lines 36-47); identify completion of the transfer of the data from the first internal computing system to at least one other internal computing system (fig. 7B, ref. num 730/732 and col. 13, lines 26-25); create an interactive map associated with the transfer of the data from the at least one external computing system to the at least one internal computing system, wherein the interactive map comprises one or more hop levels associated with the transfer of the data, wherein the one or more hop levels are associated with data lineage of the data (col. 10, lines 17-44); receive a query from one or more internal computing systems, wherein the query is associated with lineage of the data (col. 13, lines 1-15); and transmit control signals to cause the one or more internal computing systems to display the interactive map associated with the data (col. 14, lines 20-52).

Regarding claims 2, 10, and 17, Riley et al. teaches wherein the at least one processing device is further configured to: identify transformation of the data by the at least one internal 

Regarding claims 3, 11, and 18, Riley et al. teaches wherein in response to identifying the initiation of the transfer of the data, the at least one processing device is further configured to: identify one or more security measures associated with the at least one other internal computing system; determine that the one or more security measures do not meet a predetermined criteria, wherein the predetermined criteria varies based on an exposure level associated with the data, wherein the exposure level is based on the categorization of the data; in response to determining that the one or more security measures do not meet the predetermined criteria, implement one or more exposure mitigation steps before the completion of the transfer of the data from the first internal computing system to the at least one other internal computing system (col. 11, lines 1-12).

Regarding claims 4 and 12, Riley et al. teaches wherein the one or more exposure mitigation steps comprise automatically transfer and install a security patch on the at least one other internal computing system (col. 11, lines 13-23).

Regarding claims 5, Riley et al. teaches wherein the one or more exposure mitigation steps comprise prompting at least one user of the at least one other internal computing system to update the one or more security measures associated with the at least one other internal computing system (col. 11, lines 13-23).
claims 6 and 13, Riley et al. teaches wherein the one or more exposure mitigation steps comprise: performing exposure analysis associated with the transfer of the data; calculating exposure factor associated with the transfer of the data based on the analysis; and transmitting an alert to a first user of the first internal computing system (col. 8, line 49 through col. 9, line 4).

Regarding claims 7, 14, and 19, Riley et al. teaches wherein in response to identifying the initiation of the transfer of the data, the at least one processing device is further configured to: identify at least one user associated with the at least one other internal computing system; and determine that the at least one user has authorization to access the data before the completion of the transfer of the data from the first internal computing system to the at least one other internal computing system (col. 13, lines 16-25).

Regarding claims 8, 15, and 20, Riley et al. teaches wherein the interactive map further comprises at least one of: information associated with the at least one internal computing system, the first internal computing system, and the at least one external computing system associated with the transfer of the data; user information associated with one or more users that are associated with the at least one internal computing system, the first internal computing system, and the at least one external computing system associated with the transfer of the data; one or more consents associated with the data, where the one or more consents are provided by a creator of the data; retention period associated with the data, wherein the exposure associated with the data based on the categorization of the data (col. 13, lines 1-15).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433